Exhibit 10.1

 

AMENDMENT No. 1 TO THE

BINDING LETTER OF INTENT
EXECUTED ON JUNE 12, 2020

 

 

THIS AMENDMENT NO. 1 (the “Amendment”) TO THE BINDING LETTER OF INTENT EXECUTED
ON JUNE 12, 2020 (the “Letter of Intent”)is made as of July 10, 2020.

 

BETWEEN:

 

NET ELEMENT, INC.      (“NETE”)

 

AND:

 

MULLEN TECHNOLOGIES INC. (“Mullen”)

 

WHEREAS:

 

 

A.

On June 12, 2020, NETE and Mullen entered into the Letter of Intent that sets
forth the principal terms of a proposed transaction through which NETE intends
to acquire 100% of the applicable ownership interest of Mullen and its
subsidiaries according to the terms of the Letter of Intent.

 

 

B.

NETE and Mullen are still completing due diligence on the proposed transaction
and negotiating the definitive documents related to the proposed transactions.

 

 

C.

Section 17 of the Letter of Intent defines the term “Exclusivity Period” to be
thirty days following the execution of the Letter of Intent. Both NETE and
Mullen have agreed to extend the Exclusivity Period in the Letter of Intent an
additional thirty days to August 11, 2020.

 

NOW THEREFORE, NETE and Mullen agree to amend the Letter of Intent by extending
the Exclusivity Period by thirty days until August 11, 2020. All other
provisions from the original Binding Letter of Intent shall remain unchanged.

 

IN WITNESS WHEREOF the parties have executed this Amendment as of the date
above.

 

NETE ELEMENT, INC. ) MULLEN TECHNOLOGIES INC.

 

)

 

  )     ) /s/ David Michery /s/ Oleg Firer ) David Michery, CEO Oleg Firer, CEO
)  

 

 